Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed, based on the prosecution history dated (5/27/2022), as claimed, the prior art fails to teach, disclose or suggest as claimed, corresponding to subject matter, based on, a system (claim 1), comprising, a memory and processor causes the system to, define a remote data source, define a virtual function, the virtual function specifying a return structured data format and a location of an unstructured file stored in the remote data source receive a structured language query, where the virtual function is a parameter of a FROM clause of the query; and in response to the received query, retrieve the unstructured file from the remote data source, data of the file retrieved from the remote data source being returned in the return structured data format specified by the virtual function.

	Regarding claim 5, the prior art fails to teach, disclose or suggest as claimed, a system comprising: a memory storing processor-executable program code; and a processor to execute the processor-executable program code in order to cause the computing system to: define a remote data source; define a virtual function, the virtual function specifying executable job code, a return structured data format and an unstructured file data location in the remote data source receive a structured language query, where the virtual function is a parameter of a FROM clause of the query; and in response to the received query, instruct the remote data source to execute the executable job code based on data in the specified unstructured file data location and return data including results of the execution in the return structured data format specified by the virtual function.

Regarding claim 8, the prior art fails to teach, disclose or suggest as claimed directed to a non-transitory computer-readable medium storing program code, the program code executable by a processor of a computing system to cause the computing system to: define a remote data source; define a virtual function, the virtual function specifying a return structured data format and a location of an unstructured file stored in the remote data source; receive a structured language query, where the virtual function is a parameter of a FROM clause of the query; and in response to the received query, retrieve the unstructured file from the remote data source, data of the file retrieved from the remote data source being returned in the return structured data format specified by the virtual function.
Accordingly the dependent claims are allowed based on their parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
8/18/2020